                 Case 4:17-cv-02524-HSG Document 51 Filed 04/06/20 Page 1 of 3



 1   JENNER & BLOCK LLP
     Dean N. Panos (applying pro hac vice)
 2   dpanos@jenner.com
     353 N. Clark Street
 3
     Chicago, IL 60654-3456
 4   Telephone:    (312) 222-9350
     Facsimile:    (312) 527-0484
 5
     JENNER & BLOCK LLP
 6   Alexander M. Smith (Cal. Bar No. 295187)
     asmith@jenner.com
 7
     633 West 5th Street, Suite 3600
 8   Los Angeles, CA 90071
     Telephone:    (213) 239-5100
 9   Facsimile:    (213) 239-5199
10   Attorneys for Defendant
11   Mondelēz International, Inc.

12   (additional counsel on signature page . . . )

13

14                                     UNITED STATES DISTRICT COURT

15                                   NORTHERN DISTRICT OF CALIFORNIA

16

17   VALORIE WINN, on behalf of herself and all          Case No. 4:17-cv-02524-HSG
     others similarly situated,
18                                                       Honorable Haywood S. Gilliam, Jr.
                                    Plaintiff,
19
                                                         JOINT STATUS REPORT RE: PENDING
            v.                                           APPEALS
20
21   MONDELĒZ INTERNATIONAL, INC. and
     PAK ‘N SAVE, INC.
22
                                    Defendants.
23

24

25

26

27

28


                                     JOINT STATUS REPORT RE: PENDING APPEALS
              Case 4:17-cv-02524-HSG Document 51 Filed 04/06/20 Page 2 of 3


 1          Pursuant to the Court’s July 17, 2018 Order Staying Case Pending Appeals (Dkt. 37) and January

 2   15, 2020 Order Continuing Stay (Dkt. 50), the Parties submit the following Status Report. In its July 17,

 3   2018 Order, the Court identified three cases pending before the Ninth Circuit which might address similar

 4   allegations relating to preemption of state-law claims involving partially hydrogenated oil: Hawkins v.

 5   The Kroger Company, 9th Cir. No. 16-55532 and Hawkins v. AdvancePierre Foods, Inc., 9th Cir. No. 16-

 6   5669, and McGee v. S-L Snacks Nat’l, LLC, 9th Cir. No. 17-55577 (previously captioned McGee v.

 7   Diamond Foods, Inc.).

 8          On August 10, 2018, the Ninth Circuit issued an unpublished memorandum opinion affirming the

 9   district court’s order granting defendant’s motion to dismiss in Hawkins v. AdvancePierre Foods, Inc.,

10   733 Fed. App’x 906 (9th Cir. 2018). The opinion expressly declined to reach the preemption issue.

11          On October 4, 2018, the Ninth Circuit issued a published opinion in Hawkins v. Kroger Co., 906

12   F.3d 763 (2018). The Ninth Circuit held plaintiff Hawkins had standing to pursue her claims relating to

13   the use of partially hydrogenated oil, and that her consumer fraud trans fat label claims were not

14   preempted, but expressly declined to reach the issue of state law preemption regarding the use (as opposed

15   to the labeling) of trans fat/PHO.

16          The Parties believe this final issue relevant to this case will likely be addressed by the Ninth

17   Circuit in the third case, McGee v. S-L Snacks Nat’l, LLC, 9th Cir. No. 17-55577, which was argued and

18   submitted on December 5, 2018, more than sixteen months ago. For this reason, the Parties suggest a

19   continuance of the present stay until a further status report, to be due either July 6, 2020, or within
20   fourteen days of the decision (or other resolution) of McGee v. S-L Snacks.1
21

22

23

24

25

26

27   1
       On January 6, 2020, the Honorable Yvonne Gonzalez Rogers also continued the stipulated stay of
28   another trans fat use class action pending the resolution of S-L Snacks. See Dkt. 34, Beasley v. Tootsie
     Roll Industries, Inc., 4:18-cv-07724-YGR (N.D. Cal.).
                                                        1
                                     JOINT STATUS REPORT RE: PENDING APPEALS
              Case 4:17-cv-02524-HSG Document 51 Filed 04/06/20 Page 3 of 3


 1   DATED: April 6, 2020                                    Respectfully Submitted,

 2                                                           /s/ Gregory S. Weston

 3                                                           THE WESTON FIRM
                                                             GREGORY S. WESTON
 4                                                           1405 Morena Blvd., Suite 201
                                                             San Diego, CA 92110
 5
                                                             Telephone:   (619) 798-2006
 6
                                                             Counsel for Plaintiff
 7
                                                             /s/ Dean N. Panos
 8

 9                                                           JENNER & BLOCK LLP
                                                             Dean N. Panos (applying pro hac vice)
10                                                           dpanos@jenner.com
                                                             353 N. Clark Street
11                                                           Chicago, IL 60654-3456
                                                             Telephone:    (312) 222-9350
12

13                                                           Alexander M. Smith
                                                             asmith@jenner.com
14                                                           633 W. 5th St., Suite 3600
                                                             Los Angeles, CA 90071
15                                                           Telephone: (213) 239-2054
16                                                           Counsel for Defendant
17

18                                                      * * *
19                                             [PROPOSED] ORDER

20          Pursuant to the parties’ joint position in their status report, it is ordered that the stay of this case be

21   continued until a further joint status report due July 6, 2020, or within 14 days of a decision or other

22   resolution of the appeal McGee v . S-L Snacks, whichever is sooner.

23

24   DATED: _________________, 2020

25

26

27                                                           _________________________________
                                                             The Honorable Haywood S. Gilliam, Jr.
28                                                           United States District Judge

                                                        2
                                     JOINT STATUS REPORT RE: PENDING APPEALS
